Title: I. Diary of Arnold’s Invasion and Notes on Subsequent Events in 1781: Versions of 1796?, 1805, and 1816
From: Jefferson, Thomas
To: 


  I. (a) The 1796? Version
Sunday. Richmond. 1780. Dec. 31.
At 8. A.M. the Governor [Th: J.] recieves the first intelligence that 27. sail of ships had entered Chesapeak bay, and were in the morning of the 29th. just below Willoughby’s point, the Southern cape of James river, their destination unknown.
[1]781. Jan. 2. Tuesday.
At 10. A.M. information is recieved that they had entered James river, their advance being at Warrasqueak bay. Orders were immediately given for calling in the militia, ¼ from some, and ½ from other counties. The members of the legislature, which rises this day, are the bearers of the orders to their respective counties. The Governor directs the removal of the Records into the country, and the transportation of the military stores from Richmond to Westham, there to be carried across the river.
Wed. Jan. 3.
At 8. P.M. the enemy are said to be a little below Jamestown, convenient for landing, if Williamsburg is their object.
Thursd. Jan. 4.
At 5. A.M. information is recieved that they had past Kennon’s and Hood’s, the evening before with a strong Easterly wind; which determines their object to be either Petersburg or Richmond. The Governor now calls in the whole militia from the adjacent counties.
At 5. P.M. information that at 2. P.M. they were landed and drawn up at Westover, and consequently Richmond their destination. Orders are now given to discontinue waggoning the military stores from Richmond to Westham; and to throw them across the river directly at Richmond.
The Governor, having attended to this till an hour and a half in  the night, then rode up to the Foundery, a mile below Westham, ordered Capts. Boush and Irish, and Mr. Hylton to continue all night waggoning to Westham the arms and stores still at the Foundery, to be thrown across the river at Westham; then proceeded to Westham, to press the transportation there across the river, and thence went to Tuckahoe, to take care of his family, which he had sent that far in the course of the day. He arrived there at 1. aclock in the night.
Frid. J[an. 5.]
Early in the morning he carried his family across the river there, and, sending them to Fine creek, 8 miles higher up, went himself to Britton’s, opposite to Westham. Finding the arms &c. in a heap near the shore, and exposed to be destroyed by cannon from the North bank, he had them removed behind a point of land near by. He proceeded to Manchester. The enemy had arrived at Richmond at 1. P.M. Having found that nearly the whole arms had been brought there from Richmond, he set out for Chetwood’s to meet with Baron Steuben, who had appointed that place as a rendezvous and Head-quarters; but not finding him there, and understanding he would be at Colo. Fleming’s, 6 miles above Britton’s, he proceeded thither. The enemy had now a detachment at Westham, and sent a deputation from the city of Richmond to the Governor, at Colo. Fleming’s, to propose terms for ransoming the safety of the city; which terms he rejected.
Sat. Jan. [6.]
The Governor returned to Britton’s; had measures taken more effectually to secure the books and papers there. The enemy, having burnt some houses and stores, left Richmond, after 24. hours stay there, and encamped at Fourmile creek, 10. miles below; and the Governor went to look to his family at Fine creek.
Sund. Jan. [7.]
He returned to Britton’s to see further to the arms there, exposed on the ground to heavy rains which had fallen the night before, and then proceeded to Manchester, where he lodged that night. The enemy encamped at Westover.
Mond. Ja[n. 8.]
At half after 7. A.M. he crossed over to Richmond, and resumed his residence there. The enemy are still retained in their encampment at Westover by an Easterly wind. Colo. John Nicholas has now 300. militia at the Forest, 6. miles above Westover, General  Nelson 200. at Charles city Courthouse, 8. miles below Westover, Gibson 1000. and Baron Steuben 800. on the South side of James river.
Tuesd. Jan. 9.
The enemy are still encamped at Westover.
Wed. Jan. 10.
At 1. P.M. they embark; and the wind having shifted a little to the North of the West, and pretty fresh, they fall down the river. Baron Steuben marches for Hood’s, where their passage may be checked. He reaches Bland’s mills in the evening, within 9. miles of Hood’s.
Thursd. Jan. 11.
At 8. A.M. the wind due West and strong, they make good their retreat down the river.
Soon after this, General Phillips having joined Arnold with a reinforcement of 2000. men, they advanced again up to Petersburg, and about the last of April to Manchester. The Governor had remained constantly in and about Richmond, exerting his powers for collecting militia, and providing such means for the defence of the state as it’s exhausted resources admitted; lodging frequently within 4. 5. and 6. miles of them, generally with only the river between him and them, and without even a centinel.
M. de la Fayette, about this time, arrived at Richmond with some continental troops, with which, and the militia collected, he continued to occupy that place, and the North bank of the river; while Phillips and Arnold held Manchester and the South bank. But Lord Cornwallis, about the Middle of May, joining them with the main Southern army, M. de la Fayette was obliged to retire. The enemy crossed the river, and advanced up into the country about 50. miles, and within 30. miles of Charlottesville, at which place the legislature being to meet on the 24th. of May, the Governor proceeded on the 16th. to Monticello near that place. His office was now near expiring, the country under invasion by a powerful army, no services but military of any avail, unprepared by his line of life and education for the command of armies, he believed it right not to stand in the way of talents better fitted than his own to the circumstances under which the country was placed. He herefore himself proposed to his friends in the legislature, that Genl. Nelson, who commanded the militia of the state, should be appointed Governor, believing that the union of the civil and  military power in the same hands, at this time would greatly facilitate military measures.
This was the state of things when, his office having expired on the 2d June, and his successor not yet in place, Colo. Tarlton, with his regiment of horse, was detached by Ld. Cornwallis, to surprize him (supposed to be still governor) and the legislature now sitting in Charlottesville. The Speakers of the two houses, and some other members of the legislature, were lodging with him at Monticello. Tarleton, early in the morning of June 4. when within 10. miles of that place, detached a company of horse to secure him and his guests, and proceeded himself rapidly with his main body to Charlottesville, where he hoped to find the legislature unapprised of his movement. Notice of it however had been brought both to Monticello and Charlottesville about sunrise, by a Mr. Jouett from Louisa, who seeing them pass his father’s house in the evening of the 3d. and riding through the night along by-ways, brought the notice. The Speakers, with their Colleagues, returned to Charlottesville, and with the other members of the legislature, had barely time to get out of the way.
I now sent off my family, to secure them from danger and was myself still at Monticello, making arrangements for my own departure, when Lt. Cristoph. Hudson arrived there at half speed, and informed me the enemy were ascending the hill of Monticello. I departed immediately, and knowing that I should be pursued if I followed the public road, in which too my family would be found, I took my course thro’ the woods along the mountains and overtook my family at Colo. Cole’s, dined there, and carried them on to Rockfish after dinner, and the next day to Colo. Hugh Rose’s in Amherst. I left them there on the 7th. and returned to Monticello. Tarleton had retired after 18. hours stay in Charlottesville. I then rejoined my family at Colo. Rose’s and proceeded with them to Poplar Forest in Bedford 80. miles S.W. from Monticello. On a ride into the farm about the end of the month, I was thrown from my horse, and disabled from riding on horseback some months. I returned to Monticello July 26. and learning some time after that Mr. George Nicholas, then a young man, just entered into the legislature, proposed to institute some enquiry into my conduct before the legislature, a member from my county vacated his seat, and the county elected me, in his room, that I might vindicate myself on the floor of the house. Thro’ the intervention of a friend, I obtained from Mr. Nicholas a written note of the charges he proposed  to bring forward, and I furnished him in return the heads of the answers I should make. On the day appointed for hearing his charges he withdrew from the house; and no other undertaking to bring them forward, I did it myself in my place, from his paper, answering them seriatim to the house. The members had been witnesses themselves to all the material facts, and passed an unanimous vote of approbation, which may be seen on their journals. Mr. Nicholas was an honest and honorable man, and took a conspicuous occasion, many years after, of his own free will, and when the matter was entirely at rest, to retract publicly the erroneous opinions he had been led into on that occasion, and to make just reparation by a candid acknolegement of them. 
I (b). The 1816 Version of the Diary and Notes of 1781
Extract from my diary Dec. 31. 1780. to Jany. 11. 1781.
Sat. Dec. 31. 1780. 8. aclock A.M. Received first intelligence that 27. sail were in the morning of the 29th. just below Willoughby’s point. Sent off Genl. Nelson with full powers.
1781. Jan. 1. No intelligence.
Jan. 2. 10. aclock A.M. Information from N. Burwell that their advance was at Warrasqueak bay. Gave orders for militia, ¼ from some, and ½ from other counties. Assembly rose.
Wedn. Jan. 3. 8. aclock P.M. Received letter from E. Archer Swan’s point that at 12. aclock that day they were at anchor a little below Jamestown. At 5 aclock P.M. of same day, I had received a letter from R. Andrews, for Genl. Nelson, that they were at Jamestown the evening of the 2d.
Thursday. 4th. 5. aclock A.M. Mr. Eppes and family &c. came and informed me from the Speaker that they had passed Kennon’s and Hood’s the evening before, the tide having made for them at 1. aclock P.M. of the 3d. and the wind shifted to E. strong. They had not however past Hood’s; but anchored at Kennon’s. Called whole militia from adjacent counties. I was then anxious to know whether they would pass Westover or not, as that would shew the side they would land.
Eod. die. 5. aclock P.M. Learnt by Capt. DePonthiere that at 2. aclock P.M. they were drawn up at Westover. Then ordered arms, and stores &c. (which till then had been carrying to Westham) to be thrown across the river at Richmond; and at half after 7. P.M. set out to the Foundery and Westham, and set Capt. Brush  [Boush], Capt. Irish, and Mr. Hylton to see every thing waggoned from the magazine and Laboratory to Westham, and there thrown over. To work all night. The enemy encamped at 4. mile creek. I went to Tuckahoe and lodged.
5. Early went over the river with my family; sent them up to Finecreek; went myself to Westham: gave orders for withdrawing ammunition and arms (which lay exposed on the bank to the effect of artillery from opposite shore) behind a point. Then went to Manchester; had a view of the enemy. My horse sunk under me with fatigue; borrowed one, went to Chetwood’s, appointed by Baron Steuben as a rendezvous and head quarters, but finding him not there and understanding he would go to Colo. Fleming’s, I proceeded there for quarters. The enemy arrived in Richmond at one aclock P.M. One regiment of infantry and 30. horse proceeded without stopping to the Foundery, burnt that and the magazine and Ballendine’s house, and went as far as Westham. They returned that evening to Richmond. Sent me a proposition to compound for property. Refused.
6. In the morning they burnt certain houses and stores, and at 12. aclock of that day left Richmond, and encamped at 4. mile creek. I went to Westham, ordered books and papers particularly from magazine. In the evening went up to Fine creek.
7. I returned to Westham, and then came down to Manchester where I lodged. The enemy encamped at Westover and Berkley. It has rained excessively the preceding night, and continued to do so till about noon. Gibson has 1000. Steuben 800. Davis 200. Nelson 250.
8. At half after 7. A.M. I returned to Richmond. The wind gets, about this time, to N.W. A good gale in the afternoon becomes Easterly. The enemy remain in their last encampment. Genl. Nelson at Charles city C.H. Colo. J. Nicholas with 300. men at the Forest.
9. 11. aclock. The wind is S.E. but almost nothing. The enemy remain in their last encampment except embarking their horse.
10. At 1. aclock P.M. they embark infantry, and fall down the river, the wind having shifted a little North of West and pretty fresh. Baron Steuben gets to Bland’s mills to night, nine miles short of Hood’s.
11. 8. aclock A.M. The wind due West and strong.
Loss sustained by the public.

The papers and books of the council since the revolution.
The papers of the Auditors, but not their books.

5. brass field pieces, 4. pounders, which had been sunk in the river,but were weighed by the enemy.
About 150. arms in the Capitol loft.
About 150. in a waggon on the Brook road.
About 5. tons of powder and some made ammunition at magazine.
Some small proportion of the linens, cloths &c. in public store.
Some Q.M. stores. The principal article was 120. sides of leather.
Some of the tools in the Artificers’ shops.
Foundery, magazine, 4. artificer’s shops.
Public store. Q.M’s store. 1. artificer’s shop.
3. waggons.

The legislature was sitting when the entrance of the enemy into James river was made known. They were informed, without reserve, of the measures adopted, every suggestion from the members was welcomed and weighed, and their adjournment on the 2d. of January furnished the most immediate and confidential means of calling for the militia of their several counties. They accordingly became the bearers of those calls, and they were witnesses themselves that every preparation was making which the exhausted and harrassed state of the country admitted.
They met again at Richmond in May, and adjourned to Charlottesville, where they made a house on the 28th. My office of Governor expired on the 2d. of June, being the 5th. day of the session; and no successor had been appointed, when an enterprize on the 4th. by Tarlton’s cavalry drove them thence, and they met again at Staunton on the 7th. Some members attended there who had not been at Richmond at the time of Arnold’s enterprize. One of these, George Nicholas, a very honest and able man, then however young and ardent, supposing there had been some remissness in the measures of the Executive on that occasion, moved for an enquiry into them, to be made at the succeeding session. The members who had been present and privy to the transactions, courted the enquiry on behalf of the Executive. Mr. Nicholas, as a candid and honorable man, sent me, thro’ a friend, a copy of the topics of enquiry he proposed to go into; and I communicated to him, with the same frankness, the justifications I should offer, that he might be prepared to refute them if not founded in fact‥‥
And here it is but proper to notice the parody of these transactions which Genl. Lee has given as their history. He was in a distant state at the time, and seems to have made up a random account  from the rumors which were afloat where he then was. It is a tissue of errors from beginning to end.
The nonsense which has been uttered on the coup de main of Tarlton on Charlottesville is really so ridiculous that it is almost ridiculous seriously to notice it. I will briefly however notice facts and dates. It has been said before that the legislature was driven from Charlottesville, by an incursion of the enemy’s cavalry. Since the adjournment from Richmond, their force in this country had been greatly augmented by reinforcements under Ld. Cornwallis and General Phillips; and they had advanced up into the country as far as Elk island, and the Fork of James river. Learning that the legislature was in session at Charlottesville, they detached Colo. Tarleton with his legion of horse to surprise them. As he was passing through Louisa on the evening of the 3d. of June, he was observed by a Mr. Jouett, who suspecting the object, set out immediately for Charlottesville, and knowing the by-ways of the neighborhood, passed the enemy’s encampment, rode all night, and before sun-rise of the 4th. called at Monticello with notice of what he had seen, and passed on to Charlottesville to notify the members of the legislature. The Speakers of the two houses, and some other members were lodging with us. I ordered a carriage to be ready to carry off my family; we breakfasted at leisure with our guests, and after breakfast they had gone to Charlottesville; when a neighbor rode up full speed to inform me that a troop of horse was then ascending the hill to the house. I instantly sent off my family, and, after a short delay for some pressing arrangements, I mounted my horse, and knowing that in the public road I should be liable to fall in with the enemy, I went thro’ the woods, and joined my family at the house of a friend where we dined. Would it be believed, were it not known, that this flight from a troop of horse, whose whole legion too was within supporting distance, has been the subject, with party writers, of volumes of reproach on me, serious or sarcastic? That it has been sung in verse, and said in humble prose that, forgetting the noble example of the hero of La Mancha, and his windmills, I declined a combat, singly against a troop, in which victory would have been so glorious? Forgetting, themselves, at the same time, that I was not provided with the enchanted arms of the knight, nor even with his helmet of Mambrino. These closet heroes forsooth would have disdained the shelter of a wood, even singly and unarmed, against a legion of armed enmies.
Here too I must note another instance of the want of that correctness in writing history, without which it becomes romance. Genl.  Lee says that Tarleton, in another enterprise some time after, penetrated up the South side of James river to New London, in Bedford county. To that neighborhood precisely, where I had a possession, I had carried my family, and was confined there several weeks by the effects of a fall from my horse, and I can assure the readers of Genl. Lee’s history that no enemy ever came within 40. miles of New London.
